           Case 1:21-cv-01334-AT Document 3 Filed 02/18/21 Page 1 of 1

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
JOMO WILLIAMS, a/k/a “Ojo,”                                        DOC #: _________________
                                                                   DATE FILED: _2/18/2021___
                            Petitioner,

               -against-
                                                                          21 Civ. 1334 (AT)
UNITED STATES OF AMERICA,                                                 11 Cr. 663-2 (AT)

                       Respondent.                                               ORDER
ANALISA TORRES, District Judge:

       Petitioner Jomo Williams has petitioned the Court to vacate his sentence pursuant to 28
U.S.C. § 2255 (the “Petition”). ECF No. 1. By April 19, 2021, Respondent shall file an
answer or other pleadings in response to the motion, along with transcripts of any relevant
proceedings not already in the record. Petitioner shall then have thirty (30) days from the date
on which he is served with Respondent’s answer to file a response. Absent further order, the
motion will be considered fully submitted as of that date.

        The Clerk of Court is directed to notify the Criminal Division of the U.S. Attorney’s
Office for the Southern District of New York of the filing of the Petition, and to serve the
Clerk of Court serve copies of this Order, the Petition, and the memorandum of law and
documents in support thereof, by certified mail upon the United States Attorney for the
Southern District of New York.

       All further papers filed or submitted for filing must include the criminal docket number
and will be docketed in the criminal case.

       SO ORDERED.

Dated: February 18, 2021
       New York, New York
